Case 18-33967-bjh11 Doc 2577 Filed 02/26/20                     Entered 02/26/20 15:28:49             Page 1 of 3



    Trey A. Monsour                                          Jeremy R. Johnson (Admitted Pro Hac Vice)
    State Bar No. 14277200                                   Stephen J. Astringer (Admitted Pro Hac Vice)
    Polsinelli PC                                            Polsinelli PC
    2950 N. Harwood, Suite 2100                              600 3rd Avenue, 42nd Floor
    Dallas, Texas 75201                                      New York, New York 10016
    Telephone: (214) 397-0030                                Telephone: (212) 684-0199
    Facsimile: (214) 397-0033                                Facsimile: (212) 684-0197
    tmonsour@polsinelli.com                                  jeremy.johnson@polsinelli.com
                                                             sastringer@polsinelli.com

    COUNSEL TO THE DEBTORS AND
    DEBTORS IN POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
    In re:                                               §      Chapter 11
                                                         §
    Senior Care Centers, LLC, et al.,1                   §      Case No. 18-33967 (BJH)
                                                         §
    Debtors.                                             §      (Jointly Administered)
                                                         §

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON FEBRUARY 27, 2020 AT 9:30 A.M. (CT)

MATTERS GOING FORWARD

1.           Status Conference regarding Effective Date progress.




1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


72475203.1
Case 18-33967-bjh11 Doc 2577 Filed 02/26/20            Entered 02/26/20 15:28:49      Page 2 of 3



2.       Notice of Filing of Agreed Order (I) Supplementing Previous Orders, (II) Approving
         Release of Escrow Funds, and (III) Granting Related Relief [Docket No. 2576; Filed:
         02/26/2020]

3.       Expedited Motion of Debtors for Entry of an Order (I) Authorizing and Approving the Sale
         of Equity Interest of Certain of the Debtors Pursuant to a Membership Interest Purchase
         Agreement Free and Clear of Liens, Claims, Interests, and Encumbrances, and (II)
         Granting Related Relief [Docket No. 2559; Filed: 02/21/2020]

         Objection Deadline:          February 27, 2020

         Related Documents:

                   a)   Request for Expedited Consideration of Motion [Docket No. 2560; Filed:
                        02/24/2020]

                   b)   Notice of Hearing [Docket No. 2561; Filed: 02/24/2020]

                   c)   Notice of Amendment to Membership Interest Purchase Agreement
                        [Docket No. 2564; Filed: 02/24/2020]

         Responses Received:

                   a)   Limited Objection to Expedited Motion of Debtors for Entry of an Order (I)
                        Authorizing and Approving the Sale of Equity Interest of Certain of the
                        Debtors Pursuant to a Membership Interest Purchase Agreement Free and
                        Clear of Liens, Claims, Interests, and Encumbrances, and (II) Granting
                        Related Relief [Docket No. 2574; Filed: 02/26/2020]

         Status:        This matter will go forward.




72475203.1
Case 18-33967-bjh11 Doc 2577 Filed 02/26/20   Entered 02/26/20 15:28:49    Page 3 of 3



 Dated: February 26, 2020                Respectfully submitted,
        Dallas, Texas
                                         POLSINELLI PC

                                         /s/     Trey A. Monsour
                                         Trey A. Monsour
                                         State Bar No. 14277200
                                         2950 N. Harwood, Suite 2100
                                         Dallas, Texas 75201
                                         Telephone: (214) 397-0030
                                         Facsimile: (214) 397-0033
                                         tmonsour@polsinelli.com

                                         -and-

                                         Jeremy R. Johnson (Admitted Pro Hac Vice)
                                         Stephen J. Astringer (Admitted Pro Hac Vice)
                                         600 3rd Avenue, 42nd Floor
                                         New York, New York 10016
                                         Telephone: (212) 684-0199
                                         Facsimile: (212) 684-0197
                                         jeremy.johnson@polsinelli.com
                                         sastringer@polsinelli.com

                                         Counsel to the Debtors and Debtors in
                                         Possession




72475203.1
